 



EXHIBIT 10.1
ROCHESTER MEDICAL CORPORATION
2001 STOCK INCENTIVE PLAN
(as amended January 26, 2006)
SECTION 1. PURPOSE OF THE PLAN.
     This Plan shall be known as the “Rochester Medical Corporation 2001 Stock
Incentive Plan” and is hereinafter referred to as the “Plan.” The purpose of
this Plan is to promote the interests of the Company and its shareholders by
aiding in maintaining and developing employees, officers, consultants,
independent contractors and non-employee directors capable of assuring the
future success of Rochester Medical Corporation, a Minnesota corporation (the
“Company”), to offer such persons additional incentives to put forth maximum
efforts for the success of the business, and to afford them an opportunity to
acquire a proprietary interest in the Company through stock options as provided
herein. Options granted under this Plan may be either incentive stock options
(“Incentive Stock Options”) within the meaning of Section 422 of the United
States Internal Revenue Code of 1986, as amended (the “Code”), or options which
do not qualify as Incentive Stock Options.
SECTION 2. STOCK SUBJECT TO THE PLAN.
     (a) Subject to adjustment as provided in Section 11, the maximum number of
shares granted as shares on which options may be exercised under this Plan shall
be 1,000,000 shares (the “Shares”) of the Company’s common stock, par value $.01
per share (the “Common Stock”), and the maximum number of Shares available for
granting Incentive Stock Options under this Plan shall not exceed 1,000,000,
subject to adjustment as provided in Section 11 and subject to the provisions of
Section 422 or 424 of the Code or any successor provision. The Shares shall be
authorized but unissued shares of Common Stock. If an option or restricted stock
grant under this Plan expires or for any reason is terminated or expires
unexercised with respect to any Shares, such Shares shall again be available for
options or restricted stock awards thereafter granted during the term of this
Plan.
     (b) No person may be granted any award or awards under this Plan, the value
of which is based solely on an increase in the value of the Shares after the
date of grant, for more than 50,000 Shares (subject to adjustment as provided
for in Section 11) in the aggregate in any calendar year. The foregoing annual
limitation specifically includes the grant of any award or awards representing
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.
SECTION 3. ADMINISTRATION OF PLAN.
     (a) This Plan shall be administered by the Board of Directors of the
Company or a committee of two or more directors of the Company. The members of
such committee shall be appointed by and serve at the pleasure of the Board of
Directors. Such committee shall consist

 



--------------------------------------------------------------------------------



 



of not less than that number of directors that shall be required to permit
options or restricted stock granted under this Plan to qualify under Rule 16b-3
(or any successor rule or regulation) promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, each of whom
shall be a “Non-Employee Director” within the meaning of such Rule. If the
Company is subject to Section 162(m) of the Code, the Company expects to have
this Plan administered in accordance with the requirements for the award of
“qualified performance-based compensation” within the meaning of such Section
and each member of such Committee shall be an “outside director” within the
meaning of such Section. If any such committee is established, the Board of
Directors may, at any time and from time to time, without any further action of
such committee, exercise the powers and duties of such committee under this
Plan. The group administering this Plan at any time shall be referred to herein
as the “Committee.”
     (b) The Committee shall have plenary authority in its discretion, but
subject to the express provisions of this Plan, (i) to determine the persons to
whom and the time or times at which options shall be granted and the number of
Shares to be subject to each option, (ii) to determine the purchase price of the
Shares covered by each option, (iii) to determine the terms and conditions of
each option, (iv) to accelerate the time at which all or any part of an option
may be exercised, (v) to amend or modify the terms of any option with the
consent of the holder of the option, (vi) to interpret this Plan, (vii) to
prescribe, amend and rescind rules and regulations relating to this Plan,
(viii) to determine the terms and provisions of each option agreement with
respect to options granted under this Plan (which agreements need not be
identical), including the designation of those options intended to be Incentive
Stock Options, and (ix) to make all other determinations necessary or advisable
for the administration of this Plan, subject to the exclusive authority of the
Board of Directors under Section 13 to amend or terminate this Plan. The
Committee’s determinations on the foregoing matters, unless otherwise
disapproved by the Board of Directors of the Company, shall be final and
conclusive.
     (c) The Committee shall select one of its members as its Chair and shall
hold its meetings at such times and places as it may determine. A majority of
its members shall constitute a quorum. All determinations of the Committee shall
be made by not less than a majority of its members. Any decision or
determination that is set forth in a written document and signed by all of the
members of the Committee shall be fully effective as if it had been made by a
majority vote at a meeting duly called and held. The Committee may appoint a
Secretary and may make such rules and regulations for the conduct of its
business as it shall deem advisable.
SECTION 4. ELIGIBILITY.
     Incentive Stock Options may only be granted under this Plan to any full or
part-time employee (which term as used herein includes, but is not limited to,
officers and directors who are also employees) of the Company and of its present
and future subsidiary corporations (herein called “subsidiaries”) that qualify
as “subsidiary corporations” of the Company within the meaning of Section 424(f)
of the Code or any successor provision. Full and part-time employees of the
Company and its subsidiaries, members of the Board of Directors of the Company
or one of its subsidiaries who are not also employees thereof, and consultants
or independent contractors providing valuable services to the Company or one of
its subsidiaries who are not

2



--------------------------------------------------------------------------------



 



also employees thereof shall be eligible to receive options which do not qualify
as Incentive Stock Options and to receive grants of restricted stock. In
determining the persons to whom options or restricted stock grants shall be
granted and the number of Shares subject to each option or grant, the Committee
may take into account the nature of services rendered by the respective persons,
their present and potential contributions to the success of the Company and such
other factors as the Committee in its discretion shall deem relevant. A person
who has been granted an option or restricted stock grant under this Plan may be
granted additional options or restricted stock grants under this Plan if the
Committee shall so determine; provided, however, that to the extent the
aggregate fair market value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which all Incentive Stock Options are
exercisable for the first time by an employee during any calendar year (under
all plans described in Section 422 of the Code of his or her employer
corporation and its parent and subsidiary corporations described in Section
424(e) or 424(f) of the Code) exceeds $100,000, such options shall be treated as
options which do not qualify as Incentive Stock Options.
SECTION 5. OPTION GRANTS.
     (a) Subject to the provisions of Section 8, the option price for all
Incentive Stock options granted under this Plan shall be determined by the
Committee but shall not be less than 100% of the fair market value of the Shares
at the date of granting of such option. The option price for options granted
under this Plan which do not qualify as Incentive Stock Options shall also be
determined by the Committee. For purposes of the preceding sentence and for all
other valuation purposes under this Plan, the fair market value of the Shares
shall be as reasonably determined by the Committee. If on the date of grant of
any option granted under this Plan, the Shares are not publicly traded, the
Committee shall make a good faith attempt to satisfy the option price
requirement of this Section 6 and in connection therewith shall take such action
as it deems necessary or advisable.
     (b) Each option and all rights and obligations thereunder shall expire on
the date determined by the Committee and specified in the option agreement. The
Committee shall be under no duty to provide terms of like duration for options
granted under this Plan, but the term of an Incentive Stock Option may not
extend more than ten (10) years from the date of granting of such option and the
term of options granted under this Plan which do not qualify as Incentive Stock
Options may not extend more than ten (10) years from the date of granting of
such option.
     (c) Options shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
     (d) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:
     (A) The aggregate Fair Market Value (determined as of the time the option
is granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any participant during any calendar year
(under this Plan and all other plans of the Company and its Affiliates) shall
not exceed $100,000.

3



--------------------------------------------------------------------------------



 



     (B) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by Board of Directors or the
date this Plan was approved by the shareholders of the Company.
     (C) Unless sooner exercised, all Incentive Stock Options shall expire and
no longer be exercisable no later than 10 years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than
5 years from the date of grant.
     (D) The purchase price per Share for an Incentive Stock Option shall be not
less than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a participant who, at the time such option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.
     (E) Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.
SECTION 6. OPTION EXERCISE.
     (a) The Committee shall have full and complete authority to determine
whether the option will be exercisable in full at any time or from time to time
during the term of the option, or to provide for the exercise thereof in such
installments, upon the occurrence of such events and at such times during the
term of the option as the Committee may determine.
     (b) The exercise of any option granted hereunder shall only be effective at
such time that the sale of Shares pursuant to such exercise will not violate any
applicable domestic or foreign securities or other laws.
     (c) An optionee electing to exercise an option shall give written notice to
the Company of such election and of the number of Shares subject to such
exercise. The full purchase price of such Shares shall be tendered with such
notice of exercise. Payment shall be made to the Company either in cash
(including check, bank draft or money order), or, at the discretion of the
Committee, (i) by delivery of the optionee’s promissory note, which shall
provide for interest at a rate not less than the minimum rate required to avoid
the imputation of income, original issue discount or a below-market-rate loan
pursuant to Sections 483, 1274 or 7872 of the Code or any successor provisions
thereto, (ii) by delivering certificates for shares of Common Stock already
owned by the optionee having a fair market value equal to the full purchase
price of the Shares, or (iii) any combination of cash, promissory notes and
shares of

4



--------------------------------------------------------------------------------



 



Common Stock; provided, however, that an optionee shall not be entitled to
tender shares of Common Stock pursuant to successive, substantially simultaneous
exercises of options granted under this or any other stock option plan of the
Company. The fair market value of such tendered shares of Common Stock shall be
determined as provided in Section 6. Until such person has been issued a
certificate or certificates for the Shares subject to such exercise, he or she
shall possess no rights as a shareholder with respect to such Shares.
SECTION 7. ADDITIONAL RESTRICTIONS.
     All Shares or other securities delivered under this Plan pursuant to any
option or restricted stock grant or the exercise thereof shall be subject to
such restrictions as the Committee may deem advisable under this Plan,
applicable federal or state securities laws and regulatory requirements, which
restrictions shall be contained in the agreement relating to the option or
restricted stock grant. The Committee shall cause appropriate entries to be made
or legends to be affixed to certificates representing the Shares to reflect such
restrictions. If any securities of the Company are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an option or restricted stock grant unless and until such
Shares or other securities have been admitted for trading on such securities
exchange.
SECTION 8. TEN PERCENT SHAREHOLDER RULE.
     Notwithstanding any other provision in this Plan, if at the time an option
is otherwise to be granted pursuant to this Plan the optionee owns directly or
indirectly (within the meaning of Section 424(d) of the Code) shares of common
stock of the Company possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporations (within the meaning of Section 424(e) or 424(f) of the
Code), if any, then any Incentive Stock Option to be granted to such optionee
pursuant to this Plan shall satisfy the requirements of Section 422(c)(7) of the
Code, the option price shall be not less than 110% of the fair market value of
the Shares determined as described herein, and such option by its terms shall
not be exercisable after the expiration of five (5) years from the date such
option is granted.
SECTION 9. NON-TRANSFERABILITY.
     No option granted under this Plan and no right under any such option shall
be transferable by the recipient otherwise than by will or by the laws of
descent and distribution. During the lifetime of an optionee, an option shall be
exercisable only by such optionee. No option granted under this Plan or right
under any such option may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any affiliate.
SECTION 10. ADJUSTMENTS.
     If the Committee shall determine that, as the result of any change in the
Common Stock through merger, consolidation, reorganization, recapitalization,
stock dividend (of whatever amount), stock split or other similar corporate
transaction or change in the corporate structure of the Company, adjustments in
this Plan and outstanding options would be appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under

5



--------------------------------------------------------------------------------



 



this Plan, then the Committee shall make such adjustments in this Plan and
outstanding options as it may deem equitable. In the event of any such changes,
adjustments shall include, where appropriate, changes in the number and type of
Shares subject to this Plan and the number and type of Shares and the price per
Share subject to outstanding options.
SECTION 11. INCOME TAX WITHHOLDING; TAX BONUSES.
     (a) In order to comply with all applicable domestic or foreign income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of the person
receiving the option under this Plan, are withheld or collected from such
person. In order to assist the recipient in paying all or a portion of the
federal, state or local taxes to be withheld or collected upon exercise or
receipt of (or the lapse of restrictions relating to) an option or restricted
stock, the Committee, in its discretion and subject to such additional terms and
conditions as it may adopt, may permit the recipient to satisfy such tax
obligation by (i) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon exercise of such option with a fair market value
equal to the amount of such taxes, or (ii) delivering to the Company shares of
Common Stock other than Shares issuable upon exercise of such option with a fair
market value equal to the amount of such taxes. The fair market value of shares
of Common Stock shall be determined in accordance with Section 5. The election,
if any, must be made on or before the date that the amount of tax to be withheld
is determined.
     (b) The Committee, in its discretion, shall have the authority, at the time
of grant of any option under this Plan or at any time thereafter, to approve
cash bonuses to designated recipients to be paid upon their exercise of the
option in order to provide funds to pay all or a portion of federal, state or
local taxes due as a result of such exercise. The Committee shall have full
authority in its discretion to determine the amount of any such tax bonus.
SECTION 12. AMENDMENT AND TERMINATION.
     (a) The Company’s Board of Directors may amend, alter, suspend, discontinue
or terminate this Plan at any time; provided, however, that notwithstanding any
other provision of this Plan or any option agreement, without the approval of
the shareholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval (i)
would violate the rules or regulations of any securities exchange that are
applicable to the Company; or (ii) would cause the Company to be unable, under
the Code, to grant Incentive Stock Options under this Plan.
     (b) The Committee may waive any conditions of or rights of the Company
under any outstanding option, prospectively or retroactively. Except as
otherwise provided herein or in the option agreement, the Committee may not
amend, alter, suspend, discontinue or terminate any outstanding option,
prospectively or retroactively, if such action would adversely affect the rights
of the holder of such option or restricted stock, without the consent of the
holder or beneficiary thereof.

6



--------------------------------------------------------------------------------



 



     (c) The Committee may correct any defect, supply any omission or reconcile
any inconsistency in this Plan or any option agreement in the manner and to the
extent it shall deem desirable to carry this Plan into effect.
SECTION 13. TIME OF GRANTING.
     The granting of an option pursuant to this Plan shall be effective only if
a written agreement shall have been duly executed and delivered by and on behalf
of the Company and the person to whom such option is granted. Nothing contained
in this Plan or in any resolution adopted or to be adopted by the Board of
Directors or by the shareholders of the Company, and no action taken by the
Committee or the Board of Directors (other than the execution and delivery of
such an agreement), shall constitute the granting of an option hereunder.
SECTION 14. NO RIGHT TO AWARDS; NO GUARANTY OF CONTINUED SERVICE OR FUTURE
BENEFITS.
     (a) No person shall have any claim to be granted any option under this
Plan, and there is no obligation for uniformity of treatment of employees,
directors, consultants, independent contracts or holders or beneficiaries of
options under this Plan. The terms and conditions of options need not be the
same with respect to any recipient or with respect to different recipients.
     (b) Nothing in this Plan or in any agreement hereunder shall confer on any
employee, director, consultant or independent contractor any right to continue
in the employ or service of the Company or any of its subsidiaries or affect in
any way the right of the Company or any of its subsidiaries to terminate any
such person’s employment or other services at any time, with or without cause.
In addition, the Company or an affiliate may at any time terminate the
employment or service of an employee, director, consultant or independent
contractor free from any liability or any claim under this Plan or any award or
agreement with respect to an option or restricted stock grant hereunder, unless
otherwise expressly provided in this Plan or in any such agreement.
     (c) Options shall be granted under this Plan in the sole discretion of the
Board of Directors or the Committee and will not form part of the recipient’s
salary or entitle the recipient to similar option grants in the future.
SECTION 15. GENERAL PROVISIONS.
     (a) Nothing in this Plan shall prevent the Company or any affiliate from
adopting or continuing in effect other or additional compensation arrangements,
and such arrangements may be either generally applicable or applicable only in
specific cases.
     (b) The validity, construction and effect of this Plan or any option
agreement hereunder, and any rules and regulations relating to this Plan or any
option agreement hereunder, shall be determined in accordance with the laws of
the State of Minnesota.
     (c) If any provision of this Plan or any option agreement hereunder is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify this Plan or any option agreement hereunder under any law
deemed applicable by the Committee, such

7



--------------------------------------------------------------------------------



 



provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of this Plan or the
option agreement hereunder, such provision shall be stricken as to such
jurisdiction or option agreement, and the remainder of this Plan or any such
agreement shall remain in full force and effect.
     (d) Neither this Plan nor any option hereunder shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any affiliate of the Company and a recipient or any other
person.
     (e) No fractional Shares shall be issued or delivered pursuant to this Plan
or any option hereunder, and the Committee shall determine whether cash shall be
paid in lieu of any fractional Shares or whether such fractional Shares or any
rights thereto shall be canceled, terminated or otherwise eliminated.
     (f) Headings are given to the Sections and subsections of this Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of this Plan
or any provision hereof.
SECTION 16. EFFECTIVE DATE AND TERMINATION OF PLAN.
     (a) This Plan shall be effective as of February 8, 2001 (the date of its
adoption by the Board of Directors and the shareholders of the Company).
     (b) Unless this Plan shall have been discontinued as provided in Section 12
above, this Plan shall terminate on February 8, 2011. No option may be granted
after such termination, but termination of this Plan shall not, without the
consent of the recipient, alter or impair any rights or obligations under any
option theretofore granted.

8